J-S25011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JESSIE NELSON HODGES                      :
                                           :
                    Appellant              :   No. 196 WDA 2022

      Appeal from the Judgment of Sentence Entered January 3, 2022
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                         CP-25-CR-0000092-2021


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED: AUGUST 19, 2022

      Appellant, Jessie Nelson Hodges, appeals from the judgment of sentence

of 6 months’ probation, imposed after he pled guilty to a misdemeanor charge

of harassment, 18 Pa.C.S. § 2709(a)(1). On appeal, Appellant seeks to assert

that his guilty plea was not knowing, intelligent, and voluntary. Additionally,

his counsel, Tina M. Fryling, Esq., has petitioned to withdraw her

representation of Appellant pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After

careful review, we affirm Appellant’s judgment of sentence and grant counsel’s

petition to withdraw.

      The facts of Appellant’s conviction are not pertinent to our disposition of

his present appeal. We need only note that Appellant pled guilty to the above-

stated offense on January 3, 2022, in exchange for an additional charge of

simple assault being nolle prossed by the Commonwealth.           Appellant was
J-S25011-22



sentenced that same day to the term stated supra.        During his plea and

sentencing proceedings, Appellant was represented by Tyler Lindquist, Esq.

      On January 5, 2022, Appellant filed a pro se motion to withdraw his

guilty plea, simply stating therein that he “is now withdrawing his guilty plea

pursuant to his [ten] day right to withdraw pro se or by counsel.” Pro Se

Motion to Withdraw Guilty Plea, 1/6/22, at 1 (single page). Appellant offered

no reason(s) for seeking to withdraw his plea.      The docket indicates that

Appellant’s motion was served on Attorney Lindquist on January 7, 2022, but

he took no action on Appellant’s behalf.    The court thereafter ordered the

Commonwealth to respond to Appellant’s motion within 14 days, which the

Commonwealth did on January 18, 2022. The Commonwealth indicated that

it served its response on Attorney Lindquist.

      On January 19, 2022, the court issued an order denying Appellant’s

motion to withdraw his guilty plea. While the order was served on Attorney

Lindquist, he again took no action on Appellant’s behalf. The court’s order

also did not inform Appellant of his right to appeal and the time limits within

which his appeal must be filed, or that he had the right to the assistance of

counsel in the preparation of his appeal. See Pa.R.Crim.P. 720(B)(4).

      Appellant filed a pro se notice of appeal on February 15, 2022.       On

February 17, 2022, the court issued an order directing Appellant to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. It

served that order only on the Commonwealth and Appellant, not on Attorney

Lindquist.   On February 22, 2022, Appellant filed a pro se motion for the

                                     -2-
J-S25011-22



appointment of counsel, after which Attorney Lindquist filed a motion to

withdraw as counsel.    Therein, counsel stated that he was “requesting to

withdraw from this case due to the fact that [Appellant] has been filing pro se

motions, and this matter has been through sentencing.” Motion to Withdraw

as Counsel, 2/25/22, at 1 (single page).

      On February 28, 2022, the court granted counsel’s motion to withdraw

and appointed Attorney Fryling to represent Appellant in this appeal.      The

court also issued a new order for a Rule 1925(b) statement, which Attorney

Fryling subsequently filed, preserving the following issue for our review:

“[Appellant] argues that his guilty plea in this case was not entered

knowing[ly], willingly, or voluntarily and/or he requested to withdraw his plea

within ten (10) days of entering, and that he was informed by his attorney at

the time of his plea that he could do so.”     Pa.R.A.P. 1925(b) Statement,

3/25/22, at 1 (unnumbered). The trial court filed a Rule 1925(a) opinion on

April 5, 2022.

      On May 16, 2022, Attorney Fryling filed with this Court a petition to

withdraw from representing Appellant. That same day, counsel also filed an

Anders brief, concluding that the issue set forth in Appellant’s Rule 1925(b)

statement is frivolous, and that there are no other, non-frivolous issues he

could pursue herein. Generally, we would begin our assessment of Appellant’s

appeal by reviewing counsel’s petition to withdraw. However, here, we must

preliminarily determine whether Appellant’s appeal is properly before

us. See Commonwealth v. Horn, 172 A.3d 1133, 1135 (Pa. Super. 2017)

                                     -3-
J-S25011-22



(stating that appellate courts may consider the issue of jurisdiction sua

sponte).

      “Jurisdiction is vested in the Superior Court upon the filing of a timely

notice of appeal.” Commonwealth v. Green, 862 A.2d 613, 615 (Pa. Super.

2004) (en banc) (citation omitted). “In order to perfect a timely appeal, a

defendant must file a notice of appeal within [thirty] days of the imposition of

his sentence, unless he files a timely post-sentence motion within [ten] days

of sentencing, thereby tolling that [thirty]–day window.” Commonwealth v.

Leatherby, 116 A.3d 73, 78 (Pa. Super. 2015) (citations omitted). However,

“[i]f no timely post-sentence motion is filed, the defendant’s appeal period

begins to run from the date sentence is imposed.” Pa.R.Crim.P. 720, cmt.

      In this case, Appellant was sentenced on January 3, 2022, and his notice

of appeal was not filed until February 15, 2022. While Appellant filed a timely,

post-sentence motion, he did so pro se, even though he was still represented

by Attorney Lindquist.

      In this     Commonwealth,       hybrid  representation    is  not
      permitted. See Commonwealth v. Jette, … 23 A.3d 1032, 1036
      ([Pa.] 2011) (concluding that a petitioner’s pro se motion for
      remand when that petitioner is represented by counsel is
      impermissible as hybrid representation). Accordingly, this Court
      will not accept a pro se motion while an appellant is represented
      by counsel; indeed, pro se motions have no legal effect and,
      therefore, are legal nullities. See Commonwealth v. Nischan,
      928 A.2d 349, 355 (Pa. Super. 2007) (discussing a pro se post-
      sentence motion filed by a petitioner who had counsel). When a
      counseled defendant files a pro se document, it is noted on
      the docket and forwarded to counsel pursuant to
      Pa.R.Crim.P. 576(A)(4), but no further action is to be
      taken.       Moreover, a pro se filing has no tolling


                                     -4-
J-S25011-22


      effect. See Pa.R.Crim.P. 576 cmt. (“The requirement that the
      clerk time stamp and make docket entries of the filings in these
      cases only serves to provide a record of the filing, and does not
      trigger any deadline nor require any response.”).

Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super. 2016)

(emphasis added).

      However, this Court has recognized that where a defendant is effectively

abandoned by his counsel and the trial court fails to appoint new counsel in a

timely manner, a counseled defendant’s pro se filing “does not offend

considerations of hybrid representation.”     Leatherby, 116 A.3d at 79.   In

Leatherby, the defendant instructed his private attorney to file a post-

sentence motion to preserve his rights, but requested that the trial court

appoint new counsel for purposes of his appeal.        Id. at 78.   After the

defendant’s private attorney failed to file a post-sentence motion, the

defendant filed a timely, pro se post-sentence motion. Id. On appeal, this

Court stated that “there was, at a minimum, confusion as to who would file

post-sentence motions on [the defendant’s] behalf” and “that for the ten days

following his sentencing, he was unrepresented and, accordingly, he was

required to preserve his own rights.” Id. Ultimately, we declined to quash

the appeal, holding that the defendant “should not be precluded from

appellate review based on what was, in effect, an administrative breakdown

on the part of the trial court.” Id. at 79.

      Presently, Appellant filed his pro se, post-sentence motion to withdraw

his guilty plea on January 5, 2022, which the docket indicates was served on

Attorney Lindquist. Therein, Appellant declared that he “is now acting pro se”

                                      -5-
J-S25011-22



and asked the court “to allow [him] pro se to withdraw his plea in this case….”

Pro Se Post Sentence Motion at 1 (single page).            Despite Appellant’s

essentially indicating that he wished to proceed pro se, the court did not

conduct a hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa.

1998). The court also acted on the motion by directing the Commonwealth to

file a response, and then subsequently denying the motion on its merits. All

this occurred without any action by Attorney Lindquist, who did not file a

petition to withdraw until after Appellant filed his pro se notice of appeal. It

appears from the statements made in Attorney Lindquist’s petition to withdraw

that he believed his representation of Appellant had ended because Appellant

had “been through sentencing” and was “filing pro se motions….” Motion to

Withdraw as Counsel at 1 (single page).

      In light of this record, we decline to quash Appellant’s facially untimely

appeal. Appellant filed his pro se motion to withdraw his plea just two days

after he was sentenced, giving Attorney Lindquist eight days to timely file a

counseled, post-sentence motion and toll the thirty-day window for filing a

notice of appeal. Alternatively, counsel could have filed a motion to withdraw.

Instead, Attorney Lindquist took no action on Appellant’s behalf until after

Appellant filed his pro se notice of appeal.       We conclude that counsel

effectively abandoned Appellant.

      Additionally, the court also erred by not conducting a Grazier hearing,

or appointing Appellant new counsel, after he filed his post-sentence motion

indicating that he wished to proceed pro se. The court also improperly acted

                                     -6-
J-S25011-22



on Appellant’s pro se motion to withdraw his plea by directing the

Commonwealth to respond to it, and then denying the motion, as though it

had been validly filed pro se even though Appellant was still technically

represented by counsel. Given this breakdown by the court, and the fact that

Appellant was effectively abandoned by counsel and had to preserve his own

post-sentence motion and appellate rights, we decline to quash this appeal.

     Next,

     this Court must … pass upon counsel’s petition to withdraw before
     reviewing the merits of the underlying issues presented by [the
     appellant]. Commonwealth v. Goodwin, 928 A.2d 287, 290
     (Pa. Super. 2007) (en banc).

     Prior to withdrawing as counsel on a direct appeal under Anders,
     counsel must file a brief that meets the requirements established
     by our Supreme Court in Santiago. The brief must:

        (1) provide a summary of the procedural history and facts,
        with citations to the record;

        (2) refer to anything in the record that counsel believes
        arguably supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is
        frivolous; and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of
        record, controlling case law, and/or statutes on point that
        have led to the conclusion that the appeal is frivolous.

     Santiago, 978 A.2d at 361. Counsel also must provide a copy of
     the Anders brief to his client. Attending the brief must be a letter
     that advises the client of his right to: “(1) retain new counsel to
     pursue the appeal; (2) proceed pro se on appeal; or (3) raise any
     points that the appellant deems worthy of the court[’]s attention
     in addition to the points raised by counsel in the Anders brief.”
     Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super.
     2007), appeal denied, … 936 A.2d 40 ([Pa.] 2007).


                                    -7-
J-S25011-22



Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014). After

determining that counsel has satisfied these technical requirements of Anders

and Santiago, this Court must then “conduct a simple review of the record to

ascertain if there appear[s] on its face to be arguably meritorious issues that

counsel, intentionally or not, missed or misstated.”      Commonwealth v.

Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en banc).

      Here, Attorney Fryling’s Anders brief complies with the above-stated

requirements. Namely, she includes a summary of the relevant factual and

procedural history, she refers to portions of the record that could arguably

support Appellant’s claim, and she sets forth her conclusion that Appellant’s

appeal is frivolous.    She also explains her reasons for reaching that

determination, and supports her rationale with citations to the record and

pertinent legal authority.   Attorney Fryling also attached to her petition to

withdraw a letter directed to Appellant, in which counsel stated that she

enclosed a copy of her Anders brief, and she informed Appellant of the rights

enumerated in Nischan. Accordingly, counsel has complied with the technical

requirements for withdrawal. We will now independently review the record to

determine if Appellant’s issue is frivolous, and to ascertain if there are any

other, non-frivolous issues he could pursue on appeal.

      Appellant seeks to argue that his guilty plea was not knowing,

intelligent, and voluntary because he incorrectly believed that he would be

automatically permitted to withdraw his plea if he wished, but when he filed


                                     -8-
J-S25011-22


his pro se motion to do so following his sentencing hearing, the court denied

that motion. According to Attorney Fryling, Appellant’s

      argument that he should have been able to withdraw his plea
      seems to be based on the fact that during the Commonwealth’s
      reading of his rights prior to the judge[’s] entering the courtroom,
      the attorney for the Commonwealth stated: “First is that you will
      have the right to file a post-sentence motion, which would include
      a challenge to your guilty plea or a request for modification of your
      sentence.” ([N.T.] Plea/Sentencing[, 1/3/22,] at 4). Appellant
      also asserts that his counsel had told him he could withdraw the
      plea….

Anders Brief at 3.

      Appellant sought to withdraw his guilty plea after his sentence was

imposed. In Commonwealth v. Broaden, 980 A.2d 124 (Pa. Super. 2009),

we summarized the principles governing post-sentence motions to withdraw

pleas, as follows:

      [P]ost-sentence motions for withdrawal are subject to higher
      scrutiny since courts strive to discourage entry of guilty pleas as
      sentence-testing devices. A defendant must demonstrate that
      manifest injustice would result if the court were to deny his post-
      sentence motion to withdraw a guilty plea. Manifest injustice may
      be established if the plea was not tendered knowingly,
      intelligently, and voluntarily. In determining whether a plea is
      valid, the court must examine the totality of circumstances
      surrounding the plea. A deficient plea does not per se establish
      prejudice on the order of manifest injustice.

Id. at 129 (citations omitted). “It is well-settled that the decision whether to

permit a defendant to withdraw a guilty plea is within the sound discretion of

the trial court.” Commonwealth v. Hart, 174 A.3d 660, 664 (Pa. Super.

2017).




                                      -9-
J-S25011-22



      Instantly, the trial court found that Appellant “stated no cognizable

grounds” for withdrawing his guilty plea. Trial Court Opinion, 4/5/22, at 1

(single page). We agree. As discussed supra, in his pro se post-sentence

motion to withdraw, Appellant offered no basis for wanting to withdraw his

plea, instead simply stating that he was withdrawing it. On appeal, Attorney

Fryling explains that Appellant wishes to withdraw his plea because he

incorrectly believed he would be automatically entitled to do so. He points to

comments by the Commonwealth at the outset of the plea proceeding, and

allegedly erroneous advice by Attorney Lindquist during the plea/sentencing

process, that led him to this inaccurate belief.

      Even had Appellant raised this specific argument in his pro se post-

sentence motion, we agree with Attorney Fryling that the court would not have

granted his request to withdraw his guilty plea.          The Commonwealth’s

statements of Appellant’s post-sentence and appellate rights at the outset of

the   plea/sentencing    proceeding    were    legally   correct.   See    N.T.

Plea/Sentencing, at 4-6. Notably, the Commonwealth informed Appellant that

he had the right to file a post-sentence motion to withdraw his plea within ten

days of his sentencing date, and that if the court did not rule on it within 120

days, it would be “automatically considered denied,” from which Appellant

would then have 30 days to file an appeal. Id. at 4, 5. The Commonwealth

also informed Appellant that he was entitled to appointed counsel during the

post-sentence and appellate process, and that if he had any questions,

Attorney Lindquist would “be able to explain this to you.” Id. at 6. Nothing

                                      - 10 -
J-S25011-22



in the Commonwealth’s remarks indicated that a motion to withdraw the plea

would be automatically granted.

      Moreover, to the extent Appellant incorrectly believed he was entitled

to automatically withdraw his plea because of inaccurate advice by Attorney

Lindquist, that argument sounds in ineffective assistance of counsel, which

must be raised on collateral review. See Commonwealth v. Holmes, 79

A.3d 562, 576 (Pa. 2013) (reaffirming the holding in Commonwealth v.

Grant, 813 A.2d 726 (Pa. 2002), that, absent certain limited exceptions,

claims of ineffective assistance of counsel should be deferred until collateral

review under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546)).

      For these reasons, we agree with Attorney Fryling that it would be

frivolous for her to argue on appeal that the trial court erred by denying

Appellant’s post-sentence motion to withdraw his guilty plea. Additionally,

our review of the record reveals no other, non-frivolous claims that Appellant

could assert herein.   Accordingly, we affirm his judgment of sentence and

grant counsel’s petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.




                                    - 11 -
J-S25011-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 08/19/2022




                          - 12 -